RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y de la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se enmiendan las Reglas 2.5.l(j), 5.8.1, 10.1, 10.1.1, 10.3.1, 11.1, 11.1.1, 11.1.2, 14.2.1 y 15.1.1 del citado reglamento, para que expresen lo si-guiente:
Regla 2.5.1 — La función principal de la Junta es colaborar con el Tribunal en el descargo de su poder inherente para de-terminar quiénes son las personas idóneas que pueden ejercer la profesión de abogado y notario en el Estado Libre Asociado de Puerto Rico. A tales efectos, la Junta tendrá, entre otras, las funciones y deberes siguientes:
(j) considerar las solicitudes de reconsideración de las con-*394testaciones a las preguntas de discusión de los exámenes de Reválida General y Notarial, que sean sometidas por aspiran-tes que obtuvieron una calificación de no aprobado en dichas reválidas;
Regla 5.8.1 — Luego de que un aspirante haya recibido una calificación de no aprobado en el examen de Reválida General o en el de Reválida Notarial en seis (6) ocasiones distintas, contadas a partir de septiembre de 1983, no podrá ser admi-tido posteriormente a tomar cualquiera de dichos exámenes de reválida. Aquel aspirante que entre a tomar el examen y no pueda concluirlo, se le contará dicho examen como si lo hu-biese tomado y se le evaluará en conformidad a esto.
Regla 10.1 — Derechos de los aspirantes con calificación de no aprobado
Regla 10.1.1 — Todo aspirante con calificación de no aprobado en un examen de reválida tendrá derecho a:
(a) examinar sus contestaciones a las preguntas de discu-sión;
(b) obtener una copia certificada de las directrices de califi-cación, y
(c) obtener una copia certificada de las contestaciones que solicita de las preguntas de discusión de los exámenes.
Regla 10.3.1 — Todo aspirante con una calificación de no apro-bado que interese ejercer sus derechos según la Regla 10.1.1 de este Reglamento, deberá hacer dicha solicitud al Director Ejecutivo dentro de los diez (10) días siguientes a la fecha de notificación del resultado de la reválida correspondiente. Uti-lizará para ello un formulario preparado que será remitido a cada aspirante que hubiese obtenido la calificación de no apro-bado junto con la certificación de su resultado en la reválida.

Regla 11.1 —Derechos de los aspirantes con calificación de no aprobado

Regla 11.1.1 — Sólo podrán solicitar una reconsideración aquellos aspirantes con la calificación de no aprobado que ha-yan obtenido una puntuación final en su reválida hasta vein-ticinco (25) puntos ajustados cercanos a la puntuación mínima para aprobar un examen de reválida en particular. De trans-currir el término para solicitar la admisión al próximo examen *395que se administrará, se extenderá dicho término para los as-pirantes que tengan recursos pendientes.
Regla 11.1.2 — Todo aspirante con una calificación de no apro-bado que interese solicitar la reconsideración, deberá presen-tar su solicitud dentro de los veinte (20) días siguientes a la fecha del envío de las copias certificadas de las libretas de contestaciones. Este término de veinte (20) días es jurisdiccional.
Regla 14.2.1 — Tan pronto como sea posible, luego de cono-cerse los resultados de cada examen, la Junta preparará y enviará a la Secretaría y Biblioteca del Tribunal, a las Escue-las de Derecho y a cualquier otra entidad que la Junta determine, una lista de aprobados y no aprobados, que identifique a los aspirantes por aquel número que para esos efectos se les asigne. Podrá, además, publicar los resultados de los exáme-nes en los sistemas electrónicos de información. Luego de la juramentación de los abogados que hayan aprobado la Revá-lida General, se someterá una lista al Colegio de Abogados de Puerto Rico la cual incluirá sus direcciones.
Regla 15.1.1 — Una vez concluida cada reválida y transcu-rrido el término para solicitar una reconsideración de la cali-ficación de no aprobado, se podrá disponer de todas las hojas de contestaciones y de las libretas de contestaciones a las pre-guntas de discusión correspondientes a todos los aspirantes que obtuvieron una calificación de aprobado y de aquellos as-pirantes no aprobados que no soliciten reconsideración. Las libretas y hojas de contestaciones de aquellos aspirantes que soliciten una reconsideración o un certiorari podrán ser des-truidas una vez concluido el trámite de certiorari.

Esta enmienda entrará en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo Interina. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Dimarie Alicea Lozada Secretaria del Tribunal Supremo Interina